SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2007 Zynex Medical Holdings, Inc. (Exact name of Registrant as specified in its charter) Nevada 33-26787-D 90-0275169 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8022 Southpark Circle, Suite 100, Littleton, CO80120 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (303) 703-4906 Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]
